Citation Nr: 0621911	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-06 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1978 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In that determination, the RO denied 
the veteran's claim of service connection for bilateral 
hearing loss.  In May 2002, this matter was transferred to 
the St. Petersburg, Florida Regional Office.  


FINDINGS OF FACT

There is no competent medical evidence relating the veteran's 
current bilateral hearing loss disability to his military 
service or the one-year presumptive period thereafter.


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 101, 1110, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed hearing 
loss was caused by noise exposure in service.  He 
specifically relates his current hearing loss to a notation 
of July 1979 in his service medical records that refers to 
impaired hearing.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it. Organic diseases 
of the nervous system, including high frequency sensorineural 
hearing loss, may be presumed to have been incurred during 
active military service if manifested to a degree of 10 
percent within the first year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005); See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  Accordingly, if sensorineural 
hearing loss were manifest to a degree of ten percent within 
a year of separation from service, service connection would 
be warranted.

The first two elements of service connection have been met in 
this case.  Private and VA medical records demonstrate that 
the veteran has current hearing loss disability bilaterally 
for the purpose of applying the laws administered by VA.  
Service medical records show that he complained of pain in 
the left ear in September 1978.  Examination revealed bloody 
discharge from the external canal with no perforation.  The 
impression was possible trauma of the left ear.  The July 
1978 report referred to by the veteran is not of record.  A 
report of separation examination dated in June 1979 shows 
that audiometric test results were within normal limits as 
defined by VA.  See 38 C.F.R. § 3.385.  The veteran has 
stated that he was exposed to loud noise in service.  The 
veteran's form DD 214 indicates that he served as a 13B10 
Cannon Crewman, and exposure to loud noise in service is 
conceded.  

The third element of service connection requires medical 
evidence showing a nexus between the current disability and 
the in-service disease or injury.  The veteran's claim fails 
because none of the evidence of record provides the medical 
nexus required to grant service connection.  

The veteran submitted private medical records showing hearing 
loss dating from March 2001.  These records show the level of 
disability, but offer no opinion as to the source of his 
hearing loss disability.  He was examined on two occasions by 
VA.  In November 2004, the examiner offered that the 
veteran's hearing loss was not consistent with noise exposure 
of any type.  The veteran was examined again in December 2005 
and two VA physicians offered opinions with regard to the 
cause of his hearing loss.  They had reviewed his medical 
history and the test results.  Both determined that the 
veteran had bilateral conductive hearing loss or mixed 
hearing loss primarily conductive.  One opined that this is 
probably not related to trauma or noise exposure, but would 
more likely be related to a condition called otosclerosis 
which is hereditary.  The second doctor specifically 
addressed the September 1978 report in service of bloody 
discharge from the veteran's left ear.  Based upon his review 
of the record, he opined that the possible trauma to the 
external ear canal is in 1978 is not related to his current 
conductive hearing loss.  He remarked that trauma to the 
external ear canal, unless such trauma caused swelling which 
occludes the ear canal does not cause conductive hearing 
loss.  This evidence is against the veteran's claim for 
service connection.  No positive evidence has been submitted 
to place the evidence in equipoise.  While the veteran 
believes that his hearing loss is due to service, medical 
diagnosis and causation questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  

His statements are not competent evidence to establish any 
such relationship.  Because the veteran is not shown to be a 
medical professional, he is not competent to make a 
determination that his hearing loss is related to his 
military service, to a disability incurred during service or 
any applicable presumptive period thereafter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

There is no medical evidence relating the veteran's bilateral 
hearing loss to any event or injury in service or to the one-
year presumptive period thereafter.  Accordingly, the 
preponderance of the evidence shows that the veteran's 
bilateral hearing loss was not the result of any event in 
active service.

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  In a letters of June 2001 
and May 2004, VA provided notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim of service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the second notice 
provided to the veteran was not given prior to the first RO 
adjudication of the claim, the notice was provided by VA at 
those times, and the content of the notice complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, a Supplemental Statement of the Case (SSOC), re-
adjudicating the veteran's claim, was provided to the 
veteran.  This action essentially cured the error in the 
timing of the notice.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was inadequate regarding these two elements, there is 
no prejudice to the veteran in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, service medicinal 
records, and private medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the October 2005 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


